[Cite as Morrison v. Warrensville Hts., 2022-Ohio-1489.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

BORIS MORRISON,                                        :

                 Plaintiff-Appellee/Cross-             :
                 Appellant,                                  No. 110234

                 v.                                    :

CITY OF WARRENSVILLE HEIGHTS, :
ET AL.,

                 Defendants-Appellants/                :
                 Cross-Appellees.


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-908804


                                            Appearances:

                 Sonkin & Koberna, LLC, Mark R. Koberna, and Sean T.
                 Koran, for appellee/cross-appellant.

                 Mazanec, Raskin and Ryder Co., L.P.A., James A. Climer,
                 Frank H. Scialdone, John D. Pinzone, and Amily A.
                 Imbrogno, for appellant/cross-appellee.

EMANUELLA D. GROVES, J.:

                   Defendants-appellants employees of the city of Warrensville Heights

appeal the denial of their motion for summary judgment in this wrongful death and
survivorship action. Cross-appellant Boris Morrison (“Morrison”), administrator

for the estate of Betty L. Morrison, deceased, appeals the trial court’s decision to

grant summary judgment to cross-appellee city of Warrensville Heights (the “City”).

For the reasons that follow, we affirm the decision of the trial court.

Factual and Procedural History

               On September 5, 2017, 71-year-0ld Betty L. Morrison (“Ms.

Morrison”) had a severe asthma attack. Ms. Morrison, a long-time resident of the

City, called 911 and requested assistance. By the time EMS arrived, Ms. Morrison

was unconscious and not breathing.         Attempts to revive Ms. Morrison were

ultimately unsuccessful. She was eventually transported to South Pointe Hospital

where she was pronounced dead.

               At her funeral, Amelia Gray (“Gray”), Ms. Morrison’s daughter,

learned from a neighbor that EMS initially went to the wrong address. The neighbor

reported that EMS spent several minutes at her home before eventually going to Ms.

Morrison’s. Gray, concerned about this information, obtained the EMS records of

her mother’s care. Gray discovered there were discrepancies between what she had

learned from the neighbor and what was in the EMS reports. Seeking answers, Gray

wrote to Fire Chief, Herbert Waugh (“Chief Waugh”), asking him to explain why the

official report did not show EMS had gone to the wrong address or account for the

time they spent at that address. Furthermore, she asked why the reports showed

that it took several minutes for EMS to be dispatched to her mother’s home.
              In response to Gray’s letter, the City’s Mayor, Bradley Sellers (“Mayor

Sellers”), requested that the Cuyahoga County Sheriff’s Department review the

circumstances surrounding EMS’s response to Ms. Morrison’s 911 call. Mayor

Sellers also requested that the sheriff’s department “address any internal issues that

may be discovered” during the investigation.

Cuyahoga County Sheriff Department’s Investigation

              Cuyahoga County Sheriff’s Department Deputy Courtney K. Sheehy

(“Sheehy”) who was tasked with the overview, finalized the investigation on May 17,

2018. Sheehy did an extensive review, obtaining the recorded 911 calls, dispatch

calls, and reports created as a result of the incident. Sheehy also interviewed the

employees involved in the incident, except Lynnesha Hamilton (“Hamilton”), the

dispatcher, who declined to give a statement.

              Sheehy began by developing a timeline from the recorded calls. As a

preliminary matter, Sheehy noted that there were discrepancies between the times

labeled on the recorded calls and the times spoken by the dispatcher on the

recordings. Sheehy surmised from interviews that these discrepancies occurred

because the dispatcher was reading the time from a cell phone or a clock other than

the one on the computer.

              Ms. Morrison’s 911 call came in at 9:37:47 a.m. on September 5, 2017.

The 911 system automatically time stamps incoming calls. Hamilton took the call.

Despite having difficulty breathing and speaking, Ms. Morrison relayed that she was

having an asthma attack and needed assistance. She also relayed that she was 71
years old and that her address was 19219 Lanbury. Hamilton repeated the address

and indicated she was sending a squad.

              The investigation revealed that Hamilton’s call to the fire station to

dispatch an ambulance to Ms. Morrison’s home was not recorded.                  Sheehy

determined that this was likely caused by someone using a speakerphone during the

call. Sheehy learned that if a speakerphone was used, by either dispatch or the fire

station, the system would not record the call.

              The next recorded call came at 9:40:43 a.m. through channel seven

(the Fire/EMS line). At that time, Squad 1, the ambulance carrying firefighters

David Rancourt Jr. (“Rancourt”) and Nicholas Kaminsky (“Kaminsky”), radioed

dispatch and stated, “responding 19419 Lanbury,” instead of “responding 19219

Lanbury.” In the same recording, Hamilton responded with “9:42.” Hamilton did

not correct the address. Sheehy attributed the difference in times to Hamilton

looking at a wall clock or cell phone, rather than the clock on the computer.

              At 9:43:46, Squad 1 radioed dispatch indicating they were “on scene.”

They did not restate the address during this call. By using Google Maps, Sheehy

determined that 19419 Lanbury was approximately 1.3-1.6 miles and a three-to-five-

minute drive from the fire station. Sheehy calculated that with lights and sirens it

took Squad 1 approximately 3 minutes to get to 19419 Lanbury. Dispatch did not

acknowledge or respond to this call.
              At 9:45:39 a.m., Squad 1 radioed dispatch and requested an address

check. At 9:45:59 a.m., Hamilton responded stating “19219, 19219.” Squad 1

responded at 9:46:10 a.m. with “Alright, copy that, 19219, thank you.”

              At 9:47:08 a.m., Squad 1 advised dispatch that they were on scene at

19219 Lanbury.     Again, using Google Maps, Sheehy determined that the two

addresses were about eight houses apart. Sheehy noted that in less than a minute,

Squad 1 loaded their equipment back on the ambulance and drove to Ms. Morrison’s

home. Dispatch responded to the call by stating, “Copy at 9:49.” Sheehy noted the

difference in the times, again suggesting that this was likely due to the dispatcher

reading the time from a cell phone, wall-mounted clock, or a clock other than the

one on the computer.

              Determining that Ms. Morrison was in full cardiac arrest, and she

needed additional assistance, Squad 1 radioed the fire station at 9:48:24 a.m.

Engine 1, carrying Lt. Pete Patrick (“Lt. Patrick”) and Omar Jordan (“Jordan”),

arrived on scene at 9:53:10 a.m. Squad 1 advised Engine 1 to bring in the Lucas (a

machine that performs chest compressions). Squad 1 subsequently radioed dispatch

at 10:06:09 a.m. that they were en route to the hospital. At 10:08:41 a.m. they

radioed dispatch that they had arrived at the hospital.

              Next, Sheehy reviewed the EMS Run Report (“run report”), a

document that catalogs the particulars of the call, including the times that certain

events occurred. The report was completed and electronically signed by Rancourt

on September 5, 2017, at 2:32 p.m. The run report indicated that the 911 call was
both received and dispatched at 9:40 a.m., rather than 9:37 a.m. Rancourt reported

that EMS was en route to the residence at 9:4o a.m. Further, he indicated that EMS

was at 19219 at 9:44 a.m., rather than 9:47 a.m. According to the report, Squad 1

left the residence at 10:08 a.m. and arrived at the hospital at 10:11 a.m. Sheehy noted

that there was only one indication on the report that there was an error with the

address. On page three of the report under a section titled “Dispatch Factors,”

Rancourt noted, “Location (Inability to obtain).”

               To get a better understanding of how the department operates,

Sheehy interviewed the firefighters involved in Ms. Morrison’s call. The firefighters

reported that when dispatchers call, they typically call over the police line, which has

a special ring tone, which notifies them that it is an emergency. At the time of Ms.

Morrison’s incident, the City did not relay emergency call information via email or

text. When the calls would come through, whoever answered the phone would

either pick up the handset or use the speakerphone. There was also an intercom that

firefighters used to broadcast call information to the entire department; however,

the intercom often did not work.

               Typically, firefighters would write the address and other pertinent

information on two pieces of scrap paper near the phone. Usually, if only one team

was assigned to the call, that team would take one piece of paper with them. The

other piece of paper would remain at the station, where a firefighter would input the

information on that sheet into an informal logbook the fire station kept to keep track
of calls. Whoever was monitoring the logbook was also supposed to listen to the

dispatch calls and input the information into the logbook as it happened.

              To get an understanding of the duties of City dispatchers, Sheehy

reviewed the “City of Warrensville Heights Employee Job Description for

Dispatchers.” Dispatchers are employed by and work under the supervision of the

police department.    According to that document, dispatchers’ primary duties

included “dispatching for police and fire, answering 911 calls, answering calls for

citizen complaints (nonemergency lines), and complaints of flooding, storm

damage, broken utility lines and notify the appropriate departments or resources for

investigation and repair.” Additional primary responsibilities included operating

the computer terminal for Law Enforcement Automated Data Systems (“LEADS”),

and other law enforcement-related computer systems, preparing warrants and

reports as necessary, maintaining a record of community activity, and preparing,

recording, and maintaining a computerized record of stolen property. Further,

dispatchers were responsible for assisting persons who walk into the station.

Secondary responsibilities included oversight of prisoners as needed, including

arrangements for food, care, and jail inspections.

              Sheehy learned that in September 2017, the City scheduled one

dispatcher per shift. The firefighters interviewed reported multiple issues with

dispatch.   In general, firefighters noted that dispatchers could easily become

overwhelmed due to the number of duties they were assigned. There were multiple

incidents where dispatchers failed to respond to their radio calls and times when
EMS and Fire went to the wrong address because either dispatch relayed the wrong

address or firefighters wrote down the wrong address.

               When Sheehy asked firefighters about specific incidents, they

reported a number of concerns. Jordan described an incident where he was on a call

when gunshots were heard. Dispatch did not respond to his calls into the station

because they were in the jail handling required prisoner care. Jordan told Sheehy,

that in that incident, he feared for his life. Jordan indicated that dispatch failing to

respond to calls happened several times a month. Further, he noted that leadership,

including Waugh, was well aware of these issues.           He also told Sheehy that

firefighters were forced to rely on understaffed and possibly undertrained people in

the dispatch department. Kaminsky noted EMS/Fire went to the wrong address two

to three times per month. He could recall more than 20 incidents of going to the

wrong address, more incidents than any he observed at the six other fire

departments where he had worked. Kaminsky indicated leadership was aware of

the address issue as well.

               Sheehy asked Waugh to provide a copy of the fire department’s

policies and procedures. Waugh only sent EMS protocols. Furthermore, those

protocols consisted of a link to EMS protocols created and utilized by the Cleveland

Clinic for medical care.      Sheehy never received any other policies regarding

dispatching of calls from the fire department, emergency response procedures, or

any other procedures. Sheehy also requested but did not receive any policies or

procedures for dispatchers.
               Sheehy interviewed the four firefighters about the training they

received.   Firefighters reported that almost all of the training was on-the-job

training. Lt. Patrick indicated that new firefighters are given a manual that includes

streets within the city. However, he noted there were not many written policies and

procedures, and most things were communicated by “word of mouth.” Kaminsky

described the new firefighter manual as an introduction to the station, not a

mandated policies and procedures manual. He also told Sheehy that there were no

written policies and procedure manual. Jordan agreed that there were no written

policies or procedures and that most training was by “word of mouth.” Rancourt

was aware of only one written policy that involved evacuation.

               Firefighters also identified issues with equipment. Lt. Patrick noted

that calls from dispatch to the station can be heard throughout the station; however,

sometimes the speakers/intercom did not work.            Sometimes, according to Lt.

Patrick, the fire/EMS line volume would be turned down so it could not be heard by

dispatch. Lt. Patrick described the equipment as “1960s technology” and noted that

the procedures for processing or dispatching calls had not changed in the 23 years

he had been with the department. Kaminsky described the equipment as “archaic.”

Jordan indicated that even in 1997 when he worked at the Twinsburg Fire

Department, Twinsburg had direct alerting technology like Active 911, a system that

relays the details of 911 calls electronically directly to the fire department.

               Sheehy summarized “Systemic Failures at Warrensville Heights” as

follows:
      Lack of training, equipment and policies and procedures. Lack of
      properly functioning equipment from speakers inside Station 1 to no
      computers or linked GPS units inside any Engine, ladder or Squad.
      [Firefighters] have to hope that Speakers are working to hear the
      address of a call they are being dispatched to. There is no system of
      checks and balance [sic]. If an address is communicated incorrectly by
      dispatch or writing [sic] down incorrectly by firefighters there is no
      other written or electronic check on that address. There is a check
      when [firefighters] radio to dispatch they are enroute to a call but if
      dispatch does not hear this traffic and does not respond or doesn’t
      make the correction to an incorrect address being stated then the same
      error will be made.

              Despite these issues, Sheehy determined that there was insufficient

evidence for criminal charges against the employees for their actions during this

incident.

The Morrison Family Civil Complaint

              On December 24, 2018, Morrison, the administrator of the estate of

Ms. Morrison, filed a complaint against the City, Mayor Sellers, Chief Waugh,

Hamilton, Rancourt, and Kaminsky. The complaint alleged willful and wanton

misconduct against the City; willful; wanton; reckless misconduct; wrongful death,

and survivorship against Mayor Sellers, Chief Waugh, Hamilton, Rancourt, and

Kaminsky. On May 22, 2019, Morrison filed an amended complaint adding Police

Chief Wesley Haynes (“Chief Haynes”) to the action alleging willful, wanton, and

reckless misconduct, wrongful death and survivorship.         Morrison eventually

dismissed Mayor Sellers from the complaint.

              On December 13, 2019, the defendants filed a motion for summary

judgment. The City argued that it was entitled to political subdivision immunity
under RC 2744.02(A)(2) and that none of the exceptions to immunity under RC

2744.02(B) applied.      With respect to Hamilton, Kaminsky, and Rancourt

(collectively, the “Emergency Service Employees”) and Chief Waugh and Chief

Haynes (the “Chiefs”), these defendants claimed that they were entitled to immunity

under R.C. 2744.03(A)(6). Additionally, the Chiefs claimed they were not liable

under theories of vicarious liability and respondeat superior. Also, the Chiefs

alleged they were entitled to common law public official immunity.

               In response, Morrison filed an opposition to the motion for summary

judgment on January 10, 2020. He argued that the City was not entitled to

immunity under R.C. 2744.02 because exceptions under R.C. 2744.02(B)(5)

applied.

               Morrison claimed that the Emergency Service Employees were not

entitled to summary judgment under R.C. 2744.03(A)(6) because there were

genuine issues of material fact regarding whether their conduct was wanton,

reckless, or done in bad faith.

               With respect to the Chiefs, Morrison disagreed with their contention

that the claim was based on vicarious liability or respondeat superior. Morrison

argued that a genuine issue of material fact remained as to whether the Chiefs’

conduct violated R.C. 2744.03(A)(6)(b).     Finally, Morrison argued that public

official immunity did not apply because it was abolished by statute.

               On December 30, 2020, the trial court, in a well-reasoned order,

granted in part and denied in part the defendants’ motion for summary judgment.
The trial court granted the motion with respect to the City finding that no exception

under R.C. 2744.02(B) applied to remove the cloak of the City’s immunity.

However, the trial court found that there remained genuine issues of material fact

as to whether: 1) the actions of Hamilton, Kaminsky, and Rancourt amounted to

reckless misconduct and 2) the actions of the Chiefs amounted to wanton or reckless

misconduct. The trial court agreed with Morrison that public official immunity had

been abolished and did not apply to the Chiefs.

               The trial court noted in its journal entry that there was no just cause

for delay.

               The Emergency Service Employees and the Chiefs appealed and

assigned the following sole error for our review.

      The lower court erred by denying summary judgment to Chief Waugh,
      Chief Haynes, Nicholas Kaminsky, David Rancourt, and Lynnesha
      Hamilton because they are immune under R.C. Chapter 2744.

               Morrison cross-appealed and assigned the following sole error for our

review:

      The Trial Court erred by granting summary judgment to the City of
      Warrensville Heights on the basis of statutory immunity under R.C.
      2744.

Jurisdiction

               As an initial matter, we must address jurisdiction. Typically, an order

denying a motion for summary judgment is not a final, appealable order. Ceasor v.

E. Cleveland, 2018-Ohio-2741, 112 N.E.3d 496, ¶ 13 (8th Dist.), citing Hubbell v.

Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, 873 N.E.2d 878, ¶ 9, citing State ex rel.
Overmeyer v. Walinski, 8 Ohio St.2d 23, 24, 222 N.E.2d 312 (1966). However, R.C.

2744.02(C) provides:

      An order that denies a political subdivision or an employee of a political
      subdivision the benefit of an alleged immunity from liability as
      provided in this chapter or any other provision of the law is a final
      order.

               As the trial court’s decision denying the employees’ request for

immunity was a final appealable order, our review is appropriate.

               On the other hand, the cross-appeal requires a different analysis.

Courts have found that R.C. 2744.02(C) limits our review “to the review of alleged

errors in the portion of the trial court’s decision that denied the political subdivision

[or its employee] the benefit of immunity.” Johnson v. Greater Cleveland Regional

Transit Auth., 2021-Ohio-938, 171 N.E.3d 422, ¶ 51 (8th Dist.), quoting Reinhold v.

Univ. Hts., 8th Dist. Cuyahoga No. 100270, 2014-Ohio-1837, ¶ 21, citing Riscatti v.

Prime Properties Ltd. Partnership, 137 Ohio St.3d 123, 2013-Ohio-4530, 998

N.E.2d 437, ¶ 20.

               Therefore, in order to review the cross-appeal challenging the trial

court’s decision granting the City political subdivision immunity, we must

determine whether it is a final appealable order. Cleveland v. Ohio, 8th Dist.

Cuyahoga No. 106688, 2019-Ohio-315, ¶ 12. An order of a court is a final appealable

order only if the requirements of both Civ.R. 54(B), if applicable, and R.C. 2505.02

are met. Id., quoting Philpott v. Ernst & Whinney, 8th Dist. Cuyahoga No. 61203,
1992 Ohio App. LEXIS 5930, 4 (Nov. 25, 1992), citing Chef Italiano Corp. v. Kent

State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989), syllabus.

               “An order is final if it ‘affects a substantial right in an action that in

effect determines the action and prevents a judgment.’” Jaffe v. Cleveland Clinic

Found., 8th Dist. Cuyahoga No. 110164, 2021-Ohio-3345, ¶ 10, quoting R.C.

2505.02(B)(1). An order that determines the action and prevents judgment “‘must

dispose of the whole merits of the cause or some separate and distinct branch thereof

and leave nothing for the determination of the court.’” Id., citing Madfan, Inc. v.

Makris, 8th Dist. Cuyahoga No. 102179, 2015-Ohio-1316, at ¶ 6, quoting Hamilton

Cty. Bd. Of Mental Retardation & Dev. Disabilities v. Professionals Guild of Ohio,

46 Ohio St.3d 147, 153, 545 N.E.2d 1260 (1989).

               In the instant case, the order affects a substantial right, that being

potential recovery against the City. Wisintainer v. Elcen Power Strut Co., 67 Ohio

St.3d 352, 355, 617 N.E.2d 1136 (1993) (noting that an order affects a substantial

right where it affects a plaintiff’s ability to recover against an alleged tortfeasor). The

trial court order prevents Morrison from recovering on his claims against the City.

The fact that Morrison has claims against other defendants, i.e., the Emergency

Service Employees and the Chiefs, is irrelevant. Id. at 355. Based on the foregoing,

we find that the trial court’s order was a final order.

               Here, the trial court’s journal entry stated, “No just cause for delay,”

as required for the application of Civ.R. 54(B). By designating a case this way, the
trial court makes a factual determination that “an interlocutory appeal is consistent

with the interests of sound judicial administration * * *.” Wisintaiter at 354.

               The trial court is in the best position to determine whether an

immediate appeal will be efficient, preventing the necessity of trying the case twice.

Id. at 354-355. The trial court’s decision to make a Civ.R. 54(B) certification should

be affirmed “where the record indicates that the interests of sound judicial

administration could be served by a finding of ‘no just reason for delay.’” Id. at 355.

This is such a case. The trial court’s entry effectively removes the City as a defendant.

As such, it makes little sense to resolve the City employee’s appeal now and hold for

later a decision on whether the trial court was correct in granting summary

judgment to the City. Therefore, it is appropriate to address both issues.

Standard of Review

               In their sole assignment of error, the Emergency Service Employees

and the Chiefs argue the trial court erred when it denied their motion for summary

judgment.

               Preliminarily, our review of summary judgment is de novo. Johnson

v. Cleveland City School Dist., 8th Dist. Cuyahoga No. 94214, 2011-Ohio-2778, ¶ 33.

In a de novo review, “we afford no deference to the trial court’s decision and

independently review the record to determine whether [the denial of] summary

judgment is appropriate.” Id. at ¶ 53, citing Hollins v. Shaffer, 182 Ohio App.3d

282, 2009-Ohio-2136, 912 N.E.2d 637, ¶ 12 (8th Dist.).
               Summary judgment is appropriate when “(1) no genuine issue as to

any material fact exists; (2) the party moving for summary judgment is entitled to

judgment as a matter of law; and (3) viewing the evidence most strongly in favor of

the nonmoving party, reasonable minds can only reach one conclusion which is

adverse to the nonmoving party.” Ceasor 2018-Ohio-2741 at ¶ 15, citing Hull v.

Sawchyn, 145 Ohio App.3d 193, 196, 762 N.E.2d 416 (8th Dist.2001).

               “The burden of showing that no genuine issue of material fact exists

falls on the party who moves for summary judgment.” Sickles v. Jackson Cty. Hwy.

Dept., 196 Ohio App.3d 703, 2011-Ohio-6102, 965 N.E.2d 330, ¶ 12 (4th Dist.), citing

Dresher v. Burt, 75 Ohio St.3d 280, 294, 662 N.E.2d 264 (1996). To meet this

burden, the moving party must reference “the pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action,” that demonstrate the non-

moving party has no evidence to support their claims. Id., citing Civ.R. 56(C). Once

the moving party has met its burden, the nonmoving party must respond with

affidavits and/or set forth specific facts as provided in Civ.R. 56 showing there are

genuine issues for trial. Id., citing Civ.R. 56(E).

Statutory Immunity of Political Subdivision Employees

               For ease of discussion, we will start with an overview of the

protections provided to political subdivision employees under Chapter 2744. Once

that review is complete, we will address how those protections apply to the
Emergency Service Employees and the Chiefs separately based on their differing

roles in this case.

                Preliminarily, Ohio’s Political Subdivision Tort Liability Act, codified

in R.C. Chapter 2744, “sets forth a comprehensive statutory scheme for the tort

liability of political subdivisions and their employees.” McConnel v. Dudley, 158

Ohio St.3d 388, 2019-Ohio-4740, 144 N.E.3d 369, ¶ 20, citing Supportive Solutions,

L.L.C. v. Electronic Classroom of Tomorrow, 137 Ohio St.3d 23, 2013-Ohio-2410,

997 N.E.2d 490, ¶ 11. R.C. 2744.02 governs the immunity of a political subdivision,

while R.C. 2744.03(A)(6) governs the immunity of political subdivision employees.

                Our analysis of a political subdivision employee’s immunity under

Chapter 2744 is different than our analysis of the immunity of the political

subdivision itself. Johnson v. Greater Cleveland Regional Transit Auth., 2021-

Ohio-938, 171 N.E.3d 422, ¶ 98 (8th Dist.). R.C. 2744.02 requires a three-tiered

analysis to determine whether a political subdivision is entitled to immunity. Id. at

¶ 60. Although we will address the three-tiered analysis in more detail in our

discussion of Morrison’s cross-appeal below, we briefly note that under tier one, a

political subdivision is entitled to immunity for its governmental and proprietary

functions, unless, under tier two, one of the exceptions in R.C. 2744.02(B) apply to

the facts of the case. Even if one of the exceptions applies, however, under tier three

the political subdivision may reclaim immunity if they can establish that a defense

to their action applies. Id. at ¶ 60-62.
               In contrast, R.C. 2744.03(A)(6) provides that an employee of a

political subdivision is immune from liability “[i]n a civil action * * * to recover

damages for injury, death or loss to person or property allegedly caused by any act

or omission in connection with a governmental or proprietary function” unless one

of the following applies:

            (a) The employee’s acts or omissions were manifestly outside the
      scope of the employee's employment or official responsibilities;

           (b) The employee’s acts or omissions were with malicious
      purpose, in bad faith, or in a wanton or reckless manner; [or]

            (c) Civil liability is expressly imposed upon the employee by a
      section of the Revised Code.

Johnson at ¶ 99.

               With the above principles in mind, we address the Emergency

Services Employees’ contention that the trial court erred when it denied their

motion for summary judgment.

Immunity – Emergency Service Employees: Hamilton, Kaminsky, and
Rancourt

               Within the sole assignment of error, the Emergency Service

Employees argue that the trial court erred when it found that there was a genuine

issue of material fact as to whether the Emergency Service Employees’ actions rose

to the level of recklessness such that it removed the protection of R.C.

2744.03(A)(6).

               As we have previously noted, the Emergency Service Employees are

immune from liability unless one of the exceptions listed in R.C. 2744.03(A)(6)(a),
(b), 0r (c) apply. In the instant case, the trial court found that the exception to

immunity contained in R.C. 2744.03(A)(6)(b) applied, depriving them of the

protection of immunity. In its ruling, the trial court specifically found that the

conduct of the Emergency Service Employees was not wanton, but that there

remained genuine issues of material fact as to whether their conduct was reckless.

                We note that the issue 0f whether conduct is wanton or reckless is

usually reserved for the jury. Miller v. Hace, 8th Dist. Cuyahoga No. 102500, 2015-

Ohio-3591, ¶ 17, quoting Peer v. Sayers, 11th Dist. Trumbull No. 2011-T-0014, 2011-

Ohio-5439, ¶ 32, citing Fabrey v. McDonald Village Police Dept., 70 Ohio St.3d 351,

356, 639 N.E.2d 31 (1994).

               However, the standard for showing wanton or reckless misconduct is

high. Id. “‘[M]ere negligence is not converted into wanton misconduct unless the

evidence establishes a disposition to perversity on the part of the tortfeaser.’”

Fabrey v. McDonald Village Police Dept., 70 Ohio St.3d 351, 356, 639 N.E.2d 31

(1971), quoting Roszman v. Sammett (1971), 26 Ohio St.2d 94, 96-97, 269 N.E.2d

420, 422. (1971). Further, “‘[t]he actor’s conduct is in reckless disregard of the

safety of others if * * * such risk is substantially greater than that which is necessary

to make his conduct negligent.” Id., citing Thompson v. McNeill, 53 Ohio St.3d 102,

559 N.E.2d 705 (1990), quoting 2 Restatement of the Law 2d, Torts, Section 500, at

587 (1965).
               In the instant case, the trial court found that the actions of Hamilton,

Kaminsky, and Rancourt failed to rise to the level of conduct constituting a wanton

disregard.

               “Wanton misconduct” is defined as “the failure to exercise any care

toward those to whom a duty of care is owed in circumstances in which there is great

probability that harm will result.” Anderson v. Massillon, 134 Ohio St.3d 380, 2012-

Ohio-5711, 983 N.E.2d 266, ¶ 33, citing Hawkins v. Ivy, 50 Ohio St.2d 114, 117-118,

363 N.E.2d 367 (1977). (See also Black’s Law Dictionary 1613-1614 (8th Ed.2004)

(explaining that one acting in a wanton manner is aware of the risk of the conduct

but is not trying to avoid it and is indifferent to the results). Id. The record strongly

supports the trial court’s determination.

               The record reveals that just prior to Ms. Morrison’s call, Kaminsky,

Rancourt, Jordan, and Patrick had been dispatched to a smoke alarm. This call was

at 9:01 a.m., 36 minutes before Ms. Morrison placed her call to 911. The record

reflects the firefighters returned to the fire station by approximately 9:34 a.m., three

minutes before Ms. Morrison’s call. According to Sheehy’s report, Kaminsky and

Rancourt would have been in full turn-out gear for the smoke alarm call and would

have had to change out of that gear to go to Ms. Morrison’s call. And yet, based on

the time-stamped recorded call, they were en route to Ms. Morrison’s home by 9:40

a.m. While there were issues with address verification during the course of this call,

given the totality of the surrounding circumstances, we cannot conclude Kaminsky
and Rancourt lacked care or were indifferent to the results of their actions. As such,

their behavior is devoid of wanton disregard.

              We make the same finding with respect to Hamilton. City dispatchers

had multiple responsibilities, and it was well known that dispatchers were

overwhelmed. The record before us displays that there were occasions where

dispatchers were unavailable due to addressing other primary responsibilities.

However, there was no evidence in the record that dispatchers perversely

disregarded their responsibilities. Moreover, there is no evidence in this record that

Hamilton perversely disregarded her duties with respect to Ms. Morrison’s call.

              Based on the foregoing, the actions of the employees did not rise to

the level of wanton misconduct removing the protection of immunity. Therefore,

the trial court was correct in finding there was no wanton misconduct.

              Since immunity may be removed if the employees’ conduct is wanton

or reckless, we now address whether the trial court erred in finding that the

Emergency Service Employees’ conduct rose to the level of recklessness. “Reckless

conduct” is defined as the “conscious disregard of or indifference to a known or

obvious risk of harm to another that is unreasonable under the circumstances and

is substantially greater than negligent conduct.” Anderson v. Massillon, 2012-Ohio-

5711 at ¶ 34, citing Thompson v. McNeill, 53 Ohio St.3d 102, 104-105, 559 N.E.2d

705 (1990), adopting 2 Restatement of the Law 2d, Torts, Section 500, at 587 (1965).

              We conclude the trial court correctly found that there remained a

genuine issue of material fact as to whether the Emergency Service Employees’
conduct was reckless. It was well known in the City that the emergency services

department had antiquated equipment, and as such, the importance of relaying and

notating accurate information was obvious. Errors due to failure to verify addresses

were a known issue. It was also well known that dispatchers, due to other duties,

would not always be available on the radio. Firefighters were aware that they could

not count on dispatch to be available during the course of a call, to verify addresses,

or to hear other pertinent information. And further still, firefighters were aware of

simple address verification techniques used by other departments that were not

utilized by the City. For instance, Kaminsky testified about haloing, the simple act

of repeating the address to verify it was heard correctly. Kaminsky testified that the

City did not use the haloing technique. Furthermore, none of the Emergency Service

Employees utilized haloing during the course of this incident.

               Finally, Morrison has pointed to the official reports in this matter and

argues that the Emergency Service Employees deliberately falsified the times in

those documents to hide the fact that Ms. Morrison’s treatment was delayed by a

mistaken address. The Emergency Service Employees argue that reports created

after the fact are irrelevant to the determination of whether their conduct was

reckless. We disagree. In this case, there are two relevant reports, the run report,

created by Rancourt and a dispatch call log created by Hamilton. Both the run

report and the dispatch report show that Ms. Morrison’s 911 call was received at 9:40

a.m. However, the 911 call was actually received at 9:37 a.m. This change makes it

appear that EMS was dispatched as soon as the call was received. They both also
show that EMS arrived at Ms. Morrison’s home at 9:44 a.m. making it appear that

Ms. Morrison received services three minutes earlier than she actually did.

              A reasonable interpretation of the information in these reports when

looked at in a light most favorable to Morrison is that the reports deliberately

concealed Ms. Morrison’s delayed treatment. It is also reasonable to infer the

reports demonstrated that Hamilton and Rancourt were aware that the delay in

treatment may have contributed to Ms. Morrison’s death.

              Based on all of the circumstances, we conclude that a genuine issue of

material fact remained as to whether given their knowledge of the deficiencies

Hamilton, Kaminsky, and Rancourt acted recklessly. As such, the trial court did not

err when it denied the motion for summary judgment as to the Emergency Service

Employees.

Immunity – Chiefs – Chief Haynes and Chief Waugh

              The trial court found that a genuine issue of material fact remained as

to whether Chief Haynes’ and Chief Waugh’s conduct was wanton and/or reckless

therefore breaching their immunity.

              The Chiefs argue they are entitled to public official immunity as well

as employee immunity under R.C. 2744.03(A)(6). The trial court rejected this claim

finding that “the statutory scheme of R.C. 2744 does not reserve common law public

official immunity for police chief and fire chiefs.” We agree. (See Friga v. E.

Cleveland, 8th Dist. Cuyahoga No. 88262, 2007-Ohio-1716, ¶ 11, finding that

R.C. 2744.02(A)(1) confers statutory immunity to political subdivisions and
preserves common-law immunity only for “an employee who is a county prosecuting

attorney, city director of law, village solicitor, or similar chief legal officer of a

political subdivision, an assistant to such person, or a judge of a court of this state

* * *. R.C. 2744.03(A)(7).”). Since the Chiefs’ positions are not within the specified

employees who are preserved common-law immunity, they cannot claim this

immunity.

               The Chiefs argue in the alternative that the trial court erred in finding

that there remained a genuine issue of material fact as to whether their conduct rose

to the level of wanton and/or reckless disregard under R.C. 2744.03(A)(6)(b). The

Chiefs claim they were not directly involved in Ms. Morrison’s care; thus Morrison

never established a special relationship between them and Ms. Morrison. They

argue that if there was no relationship there was no duty of care owed to Ms.

Morrison. Thus, they claim Morrison cannot establish that they owed a duty of care

to Ms. Morrison. Neither can Morrison show that their failure to enact policies and

procedures was the proximate cause of Ms. Morrison’s death.

               We have addressed the issue of duty as it applies to cases involving

immunity before in Moore v. Cleveland, 2017-Ohio-1156, 87 N.E.3d 858 (8th Dist.).

In Moore, the appellant appealed a ruling of the trial court granting summary

judgment to the appellees, police officers, finding the police officers were entitled to

immunity under R.C. 2744.03(A)(6). The officers argued that the existence of a legal

duty must be established using conventional tort principles. Id. at ¶ 17-18, citing

Estate of Graves v. Circleville, 124 Ohio St.3d 339, 2010-Ohio-168, 922 N.E.2d 201,
¶ 25 and Wallace v. Ohio Dept. of Commerce, 96 Ohio St.3d 266, 2002-Ohio-4210,

773 N.E.2d 1018.

               Noting that “[a]lthough duty is an element of a tort claim, the law is

silent as to the relation of ‘duty’ to the immunity analysis,” the court found “[w]hen

a plaintiff files a civil action against an employee of a political subdivision, the

employee’s entitlement to statutory immunity is a separate question from the

plaintiff’s ability to establish the elements of his or her claim.” Id. at ¶ 23, citing

Argabrite v. Neer, 149 Ohio St.3d 349, 2016-Ohio-8374, 75 N.E.3d 161, ¶ 8, 15. In

other words, we must determine whether the Chiefs are entitled to immunity, not

whether Morrison can ultimately prove his claim. As the Supreme Court noted in

Argabrite, “if the officers had acted recklessly, they would not be entitled to

immunity, but they could still avoid liability by establishing that their reckless

actions were not the proximate cause of Argabrite's injuries.” Id. at ¶ 10.

               Accordingly, the Chiefs’ claim that Morrison will not be able to prove

that their conduct was a proximate cause of Ms. Morrison’s injuries is beyond the

scope of our review. If the Chiefs’ conduct removes immunity pursuant to R.C.

2744.03(A)(6)(b), the issue of proximate cause is a question for the trier of fact.

               Nevertheless, we must still address the issue of “duty.” As we have

discussed previously, duty is an element to both wanton misconduct and reckless

misconduct. The Chiefs claim, citing to Bush v. Cty. of Ashland, 5th Dist. Ashland

No. 09-CA-25, 2010-Ohio-1732 and Clemets v. Heston, 20 Ohio App.3d 132, 485

N.E.2d 287 (6th Dist.1985), that there must be a special relationship between the
Chiefs and Ms. Morrison, in order for there to be an actionable duty. However, Bush

is distinguishable from the case at hand, because it involved a cause of action for

failure of police to exercise control over a third party who later committed a criminal

act. Clemets is also distinguishable. In Clemets, a case involving a decedent who

committed suicide after being arrested and released for operating a vehicle while

intoxicated, the court dealt with the duty created by statute when police arrest and

subsequently release someone. That is not the situation here.

               While neither Bush nor Clemets apply to the facts of this case, we still

must determine whether the Chiefs owed a duty to Ms. Morrison under immunity

analysis. The Supreme Court has not, as yet, addressed the concept of duty in

political subdivision immunity cases. Moore, 2017-Ohio-1156 at ¶ 23. The trial

court elected to examine duty by looking at the traditional definition of the term.

Absent direction from the Supreme Court or the legislature to the contrary, we agree

with the trial court that our analysis of duty starts from the traditional concept:

      “Duty, as used in Ohio tort law, refers to the relationship between the
      plaintiff and the defendant from which arises an obligation on the part
      of the defendant to exercise due care toward the plaintiff.” Commerce
      & Industry Ins. Co. [v. Toledo], 45 Ohio St.3d [96,] 98, 543 N.E.2d 1188
      [(1989)]; see, also, Huston v. Konieczny, 52 Ohio St.3d 214, 217, 556
      N.E.2d 505 (1990). This court has often stated that the existence of a
      duty depends upon the foreseeability of harm: if a reasonably prudent
      person would have anticipated that an injury was likely to result from
      a particular act, the court could find that the duty element of negligence
      is satisfied. Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81
      Ohio St.3d 677, 680, 693 N.E.2d 271 (1998); Commerce & Industry, 45
      Ohio St.3d 96, 98, 543 N.E.2d 1188 (1989); Menifee v. Ohio Welding
      Products, Inc., 15 Ohio St.3d 75, 77, 472 N.E.2d 707 (1984). In
      addition, we have also stated that the duty element of negligence may
      be established by common law, by legislative enactment, or by the
      particular circumstances of a given case. Chambers v. St. Mary’s
      School, 82 Ohio St.3d 563, 565, 697 N.E.2d 198 (1998); Eisenhuth v.
      Moneyhon, 161 Ohio St. 367, 119 N.E.2d 440 (1954), paragraph one of
      the syllabus. Admittedly, however, the concept of duty in negligence
      law is at times an elusive one.

Moore at ¶ 18, quoting Wallace v. Ohio Dept. of Commerce, 96 Ohio St.3d 266,

2002-Ohio-4210, 773 N.E.2d 1018 at ¶ 23.

              In the instant case, we find that a reasonably prudent person would

have anticipated that harm to Morrison was likely to occur if proper address

verification procedures were not implemented. Verification of information, which

is relied upon for life and death decisions, is critical to avoid human error. The

dispatch department was understaffed, overworked, and overwhelmed. It was

generally known and had been reported to the Chiefs that dispatchers were often

called away from the radio to perform other duties. Further, it was generally known

that emergency services had gone to the incorrect address multiple times and that

issue had been raised with the Chiefs. Despite this knowledge, the Chiefs had not

taken sufficient steps to address these issues, nor had they created policies and

procedures for the provision of emergency services. It was foreseeable that these

lapses would lead to delayed treatment causing severe injury and/or death.

              Given the foregoing, the potential harm caused by a delay of

treatment to Ms. Morrison was foreseeable. Therefore, the Chiefs did owe a duty of

due care to Ms. Morrison.     In order to breach immunity, however, we must

determine whether the Chiefs conduct was wanton and/or reckless. As we have

noted, “wanton misconduct” is a “failure to exercise any care toward those to whom
a duty of care is owed in circumstances in which there is great probability that harm

will result.” Anderson v. Massillon, 2012-Ohio-5711 at ¶ 33, citing Hawkins v. Ivy

50 Ohio St.2d 114, 117-118, 363 N.E.2d 367 (1977). In the instant case, the Chiefs’

failure to institute changes when faced with known issues that posed a serious risk

of harm to those to whom they owed a duty of care, raises a genuine issue of material

fact as to whether their conduct was wanton misconduct.

              The determination of whether there remains a genuine issue of

material fact as to whether the Chiefs’ conduct was reckless must be made.

“Reckless conduct” is the “conscious disregard of or indifference to a known or

obvious risk of harm to another that is unreasonable under the circumstances and

is substantially greater than negligent conduct.” Id. at ¶ 34. The record supports a

conclusion that there remained genuine issues of material fact as to whether the

Chiefs’ conduct was reckless. Reasonable minds could disagree on whether the

Chiefs’ knowledge of the problems in the dispatch department, knowledge of

mistaken address, and the failure to take simple steps to address these issues

amounted to a conscious disregard of or indifference to a known or obvious risk of

harm. See Plush v. Cincinnati, 2020-Ohio-6713, 164 N.E.3d 1056, ¶ 40 (1st Dist.)

(although the case involves a Civ.R. 12(b)(6) motion to dismiss and not a summary

judgment, its analysis regarding immunity is relevant here where the court found

that the city manager’s awareness of and failure to address understaffing, training,

and technology malfunctions demonstrated reckless misconduct).
               Based on the foregoing, the trial court properly denied the

defendants’ motion for summary judgment as it relates to the Chiefs.

               Accordingly, we overrule the Emergency Service Employees’ and the

Chiefs’ assignment of error.

Cross-Appeal by Morrison – Immunity of the City

               We now turn to Morrison’s cross-appeal of the trial court’s decision

granting immunity to the City. As we discussed briefly before, there is a three-tiered

analysis to determine whether a political subdivision is immune from liability under

R.C. 2744.02. Rankin v. Cuyahoga Cty. Dept. of Children & Family Servs., 118 Ohio

St.3d 392, 2008-Ohio-2567, 889 N.E.2d 521, ¶ 8, quoting Cater v. Cleveland (1998),

83 Ohio St.3d 24, 28, 697 N.E.2d 610 (1998).

               R.C. 2744.02(A)(1) divides the functions of a political subdivision into

two types, governmental functions and proprietary functions. Under the first tier, if

a defendant is determined to be a political subdivision, it is immune from liability

for its governmental and proprietary functions “in a civil action for injury, death, or

loss to person or property allegedly caused by any act or omission of the political

subdivision or an employee of the political subdivision * * *.”

               Under    the    second    tier,   the   immunity    conferred    under

R.C. 2744.02(A)(1) “is not absolute, but is * * * subject to the five exceptions to

immunity listed in * * * R.C. 2744.02(B).” Hortman v. Miamisburg, 110 Ohio St.3d

194, 2006- Ohio-4251, 852 N.E.2d 716, ¶ 12, quoting Cater, 83 Ohio St.3d at 28, 697

N.E.2d 610 (1998).
              The third tier of political subdivision immunity analysis comes into

operation if it is determined that one of the exceptions to immunity under

R.C. 2744.02(B)(1) through (5) applies. Under the third tier, immunity can be

reinstated if the political subdivision can demonstrate that one of the defenses under

R.C. 2744.03 applies. Id.

              Under the first tier of the analysis, the City qualifies as a political

subdivision. R.C. 2744.01(F). The next question is whether the City was engaged in

a governmental or proprietary function during the incident that caused the claimed

loss. R.C. 2744.01(C)(2)(a) indicates that the “provision or nonprovision of police,

fire, emergency medical, ambulance, and rescue services or protection” is a

“governmental function.” Therefore, the City is entitled to immunity from suit

unless Morrison can establish under the second tier that one of the exceptions to

immunity applies.

              Morrison claims that R.C. 2744.02(B)(5) applies in that a statute

exists that expressly imposes civil liability upon the City for its conduct in Ms.

Morrison’s death. Specifically, Morrison cites R.C. 4765.49(B) as imposing liability

on the City in this case. R.C. 4765.49(B) provides:

      A political subdivision * * * and any officer or employee * * * that
      provides emergency medical services * * * is not liable in damages in a
      civil action for injury, death, or loss to person or property arising out of
      any actions taken by a first responder * * * unless the services are
      provided in a manner that constitutes willful or wanton misconduct.

              Morrison argues that Kaminsky and Rancourt acted with wanton

disregard towards Ms. Morrison, by failing to use basic address verification
procedures in response to her 911 call. Morrison concludes that this behavior

amounts to willful and wanton conduct under R.C. 4765.49(B), and therefore,

expressly makes the City liable for damages under R.C. 2744.02(B)(5). We disagree.

               As we have already discussed, the record supports the trial court’s

finding that Kaminsky’s and Rancourt’s behavior did not rise to the level of wanton

misconduct. Similarly, we find that their behavior did not rise to the level of willful

misconduct either. The Supreme Court has found that willful misconduct

      implies an intentional deviation from a clear duty or from a definite
      rule of conduct, a deliberate purpose not to discharge some duty
      necessary to safety, or purposefully doing wrongful acts with
      knowledge or appreciation of the likelihood of resulting injury. Tighe
      v. Diamond, 149 Ohio St. at 520, 80 N.E.2d 122 (1948); see also Black’s
      Law Dictionary 1630 (8th Ed.2004) (describing willful conduct as the
      voluntary or intentional violation or disregard of a known legal duty).

Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, ¶ 32.

               Given our review of the facts, there is no evidence that Kaminsky’s

and Rancourt’s behavior was an intentional deviation from a clear duty or definite

rule of conduct.

               We agree with the trial court that Kaminsky and Rancourt did not act

with wanton or willful disregard. Consequently, the City is entitled to political

subdivision immunity.

               Accordingly, Morrison’s cross-assignment of error is overruled.

               In summary, under the employees’ assignment of error, Morrison

established that there remained genuine issues of material fact as to whether the

conduct of the Emergency Services Employees was reckless. Further, he established
that there remained genuine issues of material fact as to whether the Chiefs’ conduct

was wanton and/or reckless. Accordingly, the trial court correctly denied them

summary judgment based on political subdivision employee immunity. Under

Morrison’s cross-assignment of error, the City successfully established that there

were no remaining genuine issues of material fact. The conduct of Kaminsky and

Rancourt was neither willful nor wanton. Therefore, the City is entitled to immunity

under R.C. 2744.02.

              Judgment affirmed.

      It is ordered that appellants/cross-appellees and appellee/cross-appellant

share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

SEAN C. GALLAGHER, A.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR